Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered October 17, 1991, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The record does not support the defendant’s contention that the complainant’s testimony was incredible, deliberately evasive and contradicted by the responding police officer’s testimony and paperwork. The complainant was unequivocal in both the specifics of the robbery itself and in his in-court identification of the defendant as one of the perpetrators, the jurors thus having a sufficient basis to disregard whatever discrepancies that may have existed (People v Bleakley, 69 NY2d 490, 495; see, People v Cruz, 173 AD2d 320, 320-321). Nor- does the evidence support the defense claim, argued for the first time on appeal, that the complainant merely surrendered his jewelry, on a subway platform on his way to work, as.repayment of a debt. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.